Registration No. 2-94157/811-04146 As filed with the Securities and Exchange Commission on May 19, 2016 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT under THE SECURITIES ACT OF 1933 POST-EFFECTIVE AMENDMENT NO. 114 and THE INVESTMENT COMPANY ACT OF 1940 AMENDMENT NO. 115 JOHN HANCOCK VARIABLE INSURANCE TRUST (Exact Name of Registrant as Specified in Charter) 601 Congress Street Boston, Massachusetts 02210 (Address of Principal Executive Offices) (617) 663-3000 Christopher Sechler Assistant Secretary John Hancock Variable Insurance Trust 601 Congress Street Boston, Massachusetts 02210 (Name and Address of Agent for Service) Copies to: Mark P. Goshko, Esq. K & L Gates LLP One Lincoln Street Boston, Massachusetts 02111-2950 It is proposed that this filing will become effective: x immediately upon filing pursuant to paragraph (b) ¨ on (date) pursuant to paragraph (b) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(2) ¨ 75 days after filing pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: ¨ this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Approximate Date of Proposed Public Offering: As soon as practicable after the effective date of this Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Amendment to the Registration Statement under Rule 485(b) under the Securities Act of 1933 and has duly caused this Amendment to the Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the City of Boston and the Commonwealth of Massachusetts, on this 19th day of May 2016. JOHN HANCOCK VARIABLE INSURANCE TRUST By: /s/ Andrew G. Arnott Andrew G. Arnott President Pursuant to the requirements of the Securities Act of 1933, this Amendment to the Registration Statement has been signed below by the following persons in the capacities and on the date(s) indicated. SIGNATURE TITLE DATE /s/ Andrew G. Arnott President May 19 , 2016 Andrew G. Arnott (Chief Executive Officer) /s/ Charles A. Rizzo Chief Financial Officer May 19 , 2016 Charles A. Rizzo (Principal Financial Officer and Principal Accounting Officer) /s/ Charles L. Bardelis * Trustee May 19 , 2016 Charles L. Bardelis /s/ James R. Boyle * Trustee May 19 , 2016 James R. Boyle /s/ Craig Bromley * Trustee May 19 , 2016 Craig Bromley /s/ Peter S. Burgess * Trustee May 19 , 2016 Peter S. Burgess /s/ William H. Cunningham * Trustee May 19 , 2016 William H. Cunningham /s/ Grace K. Fey * Trustee May 19 , 2016 Grace K. Fey /s/ Theron S. Hoffman * Trustee May 19 , 2016 Theron S. Hoffman /s/ Deborah C. Jackson * Trustee May 19 , 2016 Deborah C. Jackson /s/ Hassell H. McClellan * Trustee May 19 , 2016 Hassell H. McClellan /s/ James M. Oates * Trustee May 19 , 2016 James M. Oates /s/ Steven R. Pruchansky * Trustee May 19 , 2016 Steven R. Pruchansky /s/ Gregory A. Russo * Trustee May 19 , 2016 Gregory A. Russo /s/ Warren A. Thomson * Trustee May 19 , 2016 Warren A. Thomson *By: Power of Attorney /s/ Betsy Anne Seel Betsy Anne Seel Attorney-In-Fact * Pursuant to Power of Attorney Previously filed with Post-Effective Amendment No. 112 to the Trust’s Registration Statement Exhibit Index EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase Document EX-101.LAB XBRL Taxonomy Extension Labels Linkbase Document EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase Document
